DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 January 2022 been fully considered but are not persuasive. 
Applicant’s invention comprises the following steps:
Providing information A
Sending a signal to provide operating parameter B
Optionally changing the value of operating parameter B as a function of information A (if A doesn’t change, neither will operating parameter B)
Providing information C, wherein if operating parameter B reaches level C, B continues to operate at level C (however, if parameter B never reaches level C, parameter B will continue to be adjusted)
That is, Applicant’s invention discloses the step of retaining an operating parameter when it reaches a desired value, a concept thoroughly taught by the prior art.
With regard to Applicant’s arguments drawn to a “minimal” value, such a value is not given a special definition in the specification. Applicant’s claimed “minimal” value may be arbitrarily set by a user and does not necessarily have a numerical value different from any other numerical targets desired by the operator. The Examiner is interpreting a “minimal” value to be any value selected by an operator. Applicant argues 
Applicant argues that neither Kimm nor Laubscher teach the step of providing a minimal value, wherein in case the operating parameter reaches that value, the value is retained. However, Kimm teaches just that—if an operating parameter “need[s] to be adjusted” to “achieve the desired” value, that adjustment is made (see Kimm ¶0157). If not, then the apparatus continues to operate at the desired value (see Kimm 0152). Similarly, Laubscher teaches that ELCS support will “remain constant” in many cases when a predetermined target state is reached (¶0037, 0036).
Applicant argues that Kimm does not disclose a pump in ¶0112. However, in paragraph 0073, Kimm clearly discloses the use of a pump 144 to control flow rate of blood through the oxygenator. As such, controlling flow rate may comprise the use of a pump actuator.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for controlling an extracorporeal blood gas exchange, does not reasonably provide enablement for a “minimal value” as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicant sets forth that once a “minimal value” is reached, an operating parameter is retained. Applicant then sets forth that several “minimal values” are provided to guide the procedure (see Specification ¶0109). Each patient will have a different “minimal value” depending on the physiology of the patient as well as the goal of the operating procedure. Absent guidance from the Specification, it is not possible to determine the metes and bounds of the “lowest possible value” of several “minimal values.” As such, the claims are not enabled by the Specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0034082 to Kimm et al.

With regard to claims 1 and 17, Kimm discloses a method of controlling an extracorporeal blood gas exchange apparatus wherein the apparatus comprises a blood/gas interface separated by a membrane, an actuator or pump 144 to move blood across the membrane, affecting the carbon dioxide content (see ¶0032, 0073). The method comprises the steps of providing sensed information, such as the composition of the breathing gas (which may include the CO2 concentration calculated by way of FiO2 values) to a controller 110, providing a control signal to control the blood pump speed, and adjusting the pump to reach a desired outcome, and retaining those settings once the desired outcome is reached (see ¶0073, 0081, 0144-0146). Once the desired outcome is reached, the system remains in data collection mode, not adjustment mode (see FIG 5, ¶0152).  
With regard to claim 2, Kimm discloses the step of adjusting a flow rate which may be accomplished by adjusting pump speed (see ¶0073, 0097, 0112). 
With regard to claim 3, Kimm discloses that the step of adjusting a parameter may include the adjustment of the quantity of oxygen in the sweep gas (¶0097).
With regard to claim 4, Kimm discloses that the measured parameters are compared to certain thresholds, which are analogous to Applicant’s comparison values (¶0010-0011). Kimm then adjusts operating parameters of the extracorporeal gas exchange system (which includes blood flow rate, see above), based on the ventilator settings (which include breathing gas composition) and the threshold (¶0012). The Examiner notes that Applicant’s “changing the value of the operating parameter” may 
With regard to claims 5 and 6, Kimm does not necessarily disclose the step of lowering CO2 content based on a high reading or raising a CO2 content based on a low reading. However, Kimm discloses that the ECGE system monitors end tidal carbon dioxide (corresponding to Applicant’s carbon dioxide in the breathing gas), compares it to a threshold value (¶0094), and then manages the ECGE system to achieve a desired treatment outcome based on the comparison values (¶0096, 0097). As such, Kimm reasonably teaches the steps claimed by Applicant.
With regard to claims 7 and 8, Kimm discloses that the work of breathing (state of ventilation of a lung) and patient effort (inspiratory muscle activity) may be monitored by the sensor system (¶0062) and may be used to control the combined ventilator and oxygenation device to achieve designated outcomes (¶0081, 0082). That is, the various parameters of the patient are monitored, compared to thresholds, and the operating parameters of the apparatus are maintained or adjusted to achieve a desired outcome.
With regard to claim 9, Kimm discloses that the device measures blood gas information (PaO2, PaCO2) over a period of time, and provides an output signal indicative of those measurements over a period of time (see Kimm FIG 8, displaying a graph of blood gas measurements on the Y axis, time on the X axis). 
With regard to claim 10, Kimm discloses a device for extracorporeal gas exchange comprising a blood guiding area and a gas guiding area with a membrane therebetween (membrane lung 146), a processor 116 as a data network interface 
With regard to claims 11 and 12, Kimm discloses the apparatus as claimed (membrane, actuator, breathing gas inlet, breathing gas measuring unit, ¶0073, 0074), as well as a controller that is configured to adjust an operating parameter based on breathing gas information, adjusting the operating parameter to reach a desired outcome, and retaining those settings once the desired outcome is reached (see ¶0073, 0081, 0144-0146). Once the desired outcome is reached, the system remains in data collection mode, not adjustment mode (see FIG 5, ¶0152).  
With regard to claims 13 and 14, Kimm discloses a ventilator 101 and a capnometer 109 (see FIG 1).
With regard to claim 15, Kimm discloses that the measured data and control signals may be distributed and networked, teaching a data network interface (¶0082). 
With regard to claim 16, Kimm teaches a control device 110 for controlling an ECGE system with a membrane (¶0066), an actuator in pump 144, a data network interface (¶0082) that receives sensor input, which may comprise carbon dioxide concentration in a breathing gas (¶0072), the control unit may provide a signal to the pump as a function of the breathing gas measurement (¶0079, 0082), wherein the 
With regard to claims 18-20, Kimm specifically discloses that the method may be used to control a weaning procedure (¶0089). 

As an alternative, Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0095601 to Laubscher.
In the specification and figures, Laubscher discloses the method and apparatus substantially as claimed by Applicant. 
With regard to claims 1 and 17, Laubscher discloses a method for controlling a gas exchange device wherein the device comprises a membrane oxygenator (¶0064), a pump actuator (¶0067), wherein a change in blood pump speed changes the value of gas exiting the bloodstream. Laubscher also teaches that the support level of extracorporeal life support (ECLS) is set on the “basis of the CO2 content of the breathing gas” (¶0017). One way to control ECLS comprises regulating the flow of blood through the oxygenator (¶0014). The method further comprises the steps of using a controller 30 to provide breathing gas information (¶0060), setting a pump speed (¶0067), and adjusting the pump speed based on data from the ventilation device (“coordinated mode of operation” ¶0068). The device further makes calculations to determine whether the ECLS support level (including blood flow rate) is to be maintained or reduced (¶0020). If the level is to be reduced, the ECLS approaches a preset target value and then maintains a target value once reached (¶0020). 

With regard to claim 3, Laubscher discloses that another way to control ECLS support is by controlling the oxygen quantity of the gas stream through the extracorporeal oxygenator (¶0037).  
With regard to claim 10, Laubscher discloses a device for extracorporeal gas exchange comprising a blood side, a gas side, and a membrane therebetween (¶0064), data network interface (¶0068), a pump actuator (speed of the pump determines the value of CO2 that passes from the bloodstream, ¶0067), a control unit 30, wherein the control unit receives input to set an operating parameter, as well as a desired value of the operating parameter, and provides that signal to the actuator to operate the pump (¶0020). 
With regard to claim 11, Laubscher discloses a device for extracorporeal gas exchange comprising a blood side, a gas side, and a membrane therebetween (¶0064), data network interface (¶0068), a pump actuator (speed of the pump determines the value of CO2 that passes from the bloodstream, ¶0067), a control unit 30, wherein the control unit may receive breathing gas information to set ELCS support level (¶0017, which includes blood pump flow rate, ¶0014). The controller may then change the ELCS parameter based on a change in the breathing gas information, maintaining a steady operating parameters once a predetermined target state is reached (¶0036).
With regard to claim 12, Laubscher discloses a device for extracorporeal gas exchange comprising a blood side, a gas side, and a membrane therebetween (¶0064), a pump actuator (speed of the pump determines the value of CO2 that passes from the 
With regard to claims 13-15, Laubscher discloses a ventilation device 20 (¶0056), a sensor system (¶0060), and a data network interface (¶0068).
With regard to claim 16, Laubscher discloses a control device 30 for extracorporeal gas exchange with an exchange device comprising a blood side, a gas side, and a membrane therebetween (¶0064), a pump actuator (speed of the pump determines the value of CO2 that passes from the bloodstream, ¶0067). The control device comprises a data network interface (¶0068) that may receive breathing gas information to set ELCS support level via a controller (¶0017, which includes blood pump flow rate, ¶0014). The controller may then change the ELCS parameter based on a change in the breathing gas information, maintaining a steady operating parameters once a predetermined target state is reached (¶0036).
With regard to claims 18-20, Laubscher specifically discloses that the method may be used to control a weaning procedure (¶0036). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        17 February 2022